Title: To George Washington from Juan de Miralles, 18 February 1780
From: Miralles, Don Juan de
To: Washington, George


          
            sir
            Philadelphia Febry 18th 1780.
          
          By the way of Charles Town in South Carolina I have received Letter from the Govor of Havannah dated 23rd Novr Inclosing an Extract of the Operations and Lucky Success, which have acquired the Arms of the King my Master under the Command of the Brigadier Genl Dn Bernardo de Galvez of the Province of Luisiana, against the King of England and his Subjects establish’d on the River Mississippy making them all Prisoners of War, and leaving under the Dominion of his Majesty all that Vast and fertil Territory. as it will more circumstantiously instruct your Excy the Copy of Said Extract, which I take the Liberty to inclose translated in the English Lenguage, for your Excys most Liberal inteligency, persuaded your Excy will receive great pleasure for what concerns the Common Cause, which your Excy defend & the most Augustus House of Borbon Protects.
          As there is no News from the Enemys which in great Number of Vessels Saild from Sandy Hook, the 26th of December, nor tidings of having appear’d off the Coast of Georgia or South Carolina, it gives the greatest reason to think they have directed their course to another place of much consequence, and even its whispered is to the Havannah Joined with the Sea and Land forces which they have in the West Indies and notwithstanding that this does not offer the greatest probability, in matters of this important Subject ought not to be despised even the least Suspicion. I have ready a Vessel which I have Chartered to Send to the Said Govor the Cited News for his Inteligency. She is to Sail the 21st of this Inst. Month; I shall endeavour to have them transmitted with all possible Speed and Anticipation, to the rest of the Governors in the Spanish Possetions on these Parts.
          
          As your Excy is nearer at hand than any other Person to know the movements of the Enemies, and other News which may be of consequence to frustrate their agrecive Ideas in America and that it will be of importance that the Spanish Governors be acquainted with them; I beg your Excy will be pleased to comunicate me as many as can acquire and penetrate your Excy notorious Capacity and perspicacy, to enable me to comply with that extensive Object, and inform to His Majesty of all from which Royal order I am very Strongly encharged to influence in your Excy to make the greatest diversion with the Troops of the United States against them of the Enemies in Georgia, to the efect of atracting their atention, to disable them to Send Succors to Punsacola and Mobila, which the Govor of Luisiana is to attack Auxiliated with Sea and Land forces, which were prepared at Havannah with all the needfull, and ready to Sail when the Station woud permit. Respectfully I remain Your Excys most Obedt and Most Hble Servt.
        